The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s arguments, see paper, filed 08/08/22, with respect to the rejection(s) of claim(s) under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection are set forth below.

The claims filed 08/08/22 have been amended to avoid the specific metal phosphites taught by Mayo et al.(USAN 20100056372). 

Withdrawn
The rejection of claims 1-6 under 35 USC 112 is withdrawn. In claim 1 line 6 the recitation of “, when applied to a genetically engineered crop, “ has been deleted. 
The rejection of Claim(s) 7-13,20 under pre-AIA  35 U.S.C. 102e as being anticipated by Mayo(USAN 20100056372; 03/04/2010) is withdrawn. The claims have been amended to avoid the specific metal phosphites taught by Mayo et al.(USAN 20100056372).
35 USC 103(a) - new
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-13,20  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mayo et al.(USAN 20100056372; 05/04/2010).
Mayo at paragraph 18-19 teaches an aqueous solution comprising metal phosphites and glyphosate. Mayo at paragraph 20 teaches solutions glyphosate(isopropylamine, potassiumtrimethylsulfonium or diammonium salt)  with manganese phosphite or zinc phosphite. Mayo at paragraph 24 teaches numerous metal phosphites to combine with glyphosate. Mayo at paragraph 28 teaches the addition of other actives including herbicides to the solution/composition. Mayo at abstract teaches a method of applying the composition to plant wherein 0.75 lb/acre is applied to the crop. Mayo at paragraph 21 teaches the application of the solution/composition to herbicide tolerant/ROUNDUP READY or genetically engineered crop. The crop includes soybean, corn, soybean, etc. See Mayo’s paragraph 20. Mayo at abstract teaches that the metal phosphite and glyphosate can be applied separately or as a mixture to the  crop. Mayo at paragraph 28 teaches foliar application of the compostion/solution. Mayo et al. does not teach the metal phosphite being phosphorous acid or salt thereof , polyphosphorous acid or a salt thereof, wherein the salt of phosphorous acid is mono- and di- potassium, mono and di- potassium, mono and di- sodium or mono and di- ammonium. The Examiner argues that Mayo teach metal phosphite, manganese phosphite or zinc phosphite to be combined with glyphosate for treating plants. Mayo teaching of metal phosphite broadly make it obvious for skilled person in the art try the combination of glyphosate with mono- and di- potassium, mono and di- potassium, mono and di- sodium or mono and di- ammonium for application to crop. There is no data showing the benefit of using mono- and di- potassium, mono and di- potassium, mono and di- sodium or mono and di- ammonium over Mayo et al. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11,13,20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Specification does not appear to have possession of the instant invention comprising polyphosphite. The Specification at Table 1 set forth data showing a crop appearance benefit of adding only potassium phosphite to glyphosate; however, no data are provided in the Specification for adding polyphosphite to glyphosate as claim. The claims recite that there exist a benefit to adding polyphosphite to glyphosate such benefit has not been demonstrated in the Specification.
Table 1 in the instant Specification only demonstrates the benefit(crop appearance) of adding potassium phosphite(metal phosphite) to glyphosate


    PNG
    media_image1.png
    698
    854
    media_image1.png
    Greyscale

Claims 7-11,13,20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Specification does not appear to have possession of the instant invention comprising adding a phosphite to other herbicides besides glyphosate. The Specification set forth data in Table 1 below showing the benefit(crop appearance) of adding potassium phosphite to glyphosate; however, no data provided in the Specification for adding phosphite to herbicides other than glyphosate as claim. 

    PNG
    media_image1.png
    698
    854
    media_image1.png
    Greyscale


Suggestions below are reflected in Applicant’s claims filed 08/08/22 
In claim 5 line 3 after “sulfonium salt,” insert “and”.
In claim 6 last line before “diammonium” insert “and”.
In claim 11 line 3 after “sulfonium salt,” insert “and”.
In claim 13 last line before “diammonium” insert “and”.
The suggestions have been implemented.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616